702 S.E.2d 504 (2010)
STATE of North Carolina
v.
Terrence Wayne LYTLE.
No. 295P10.
Supreme Court of North Carolina.
October 7, 2010.
L. Jayne Stowers, for Terrence Wayne Lytle.
R. Marcus Lodge, Special Deputy Attorney General, for State of N.C.


*505 ORDER

Upon consideration of the petition filed on the 20th of July 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."